Exhibit 10.2

 

MANAGEMENT BONUS PLAN

RUTH’S CHRIS STEAK HOUSE, INC.

 

1. Purpose. The Management Bonus Plan purpose is to encourage a consistently
high standard of excellence and continued employment by officers and management
personnel of RUTH’S CHRIS STEAK HOUSE, INC. (the “Corporation”) and any
subsidiary of the Corporation that elects to become a part of the Plan (a
“Subsidiary”). The Plan shall be operated at all times in conformance with all
applicable government regulations.

 

2. Participants. All of the persons holding the positions listed in Section 4
hereof and such other management personnel of the Corporation and electing
Subsidiaries as are selected by the Board of Directors (“Board”) each year shall
participate in the Plan (“Participants”). Employees who are hired or promoted
into the positions named in Section 4 during a fiscal year shall automatically
participate in the Plan for such year, unless otherwise determined by the
Compensation Committee. [In the case of a promotion during a fiscal year, only
the base salary paid for services provided in the position that resulted in Plan
participation during that fiscal year shall be considered in calculating the
bonus amount, unless otherwise determined by the Compensation Committee.]

 

3. Criteria/Payment. Annual bonus awards shall be determined by the Compensation
Committee of the Board (the “Committee”), subject to approval by the Board,
based on (i) the financial performance of the Corporation during the applicable
fiscal year as measured against the Board’s previously approved budget and plan
with targeted earnings per share or other Board-approved thresholds, adjusted
for changes in accounting policies and non-recurring extraordinary transactions,
and (ii) the Participant’s individual performance during the applicable fiscal
year. Upon final determination of bonus awards, as recommended by the Committee
and approved by the Board, the bonuses shall be paid no later than March 15 of
the following year, unless deferred by the Participant, as described in
Section 6 hereof.

 

4. Amount of Individual Bonus/Multiplying Factors. The amount of an individual
Participant’s target bonus award (“Target Award”) shall be as follows:

 

(a) Fifty percent (50%) of base salary paid during the applicable fiscal year
for the President/Chief Executive Officer;

 

(b) Forty percent (40%) of base salary paid during the applicable fiscal year
for the Executive Vice-President/Chief Operating Officer;

 

(c) Thirty-five percent (35%) of base salary paid during the applicable fiscal
year for Senior Vice-Presidents and Vice-Presidents;

 

(d) Twenty-five percent (25%) of base salary paid during the applicable fiscal
year for Regional Vice Presidents;

 

(e) Twenty percent (20%) of base salary paid during the applicable fiscal year
for Directors; and



--------------------------------------------------------------------------------

(f) Fifteen percent (15%) of base salary paid during the applicable fiscal year
for Managers.

 

Each Target Award may, subject to the further recommendation of the Committee
and approval by the Board, be increased based on the Corporation’s performance
in excess of the approved budget and plan (the “Plan Multiplier”) and/or for
personal performance (the “Personal Multiplier”) in accordance with the
Corporation’s Executive Performance Assessment (see attached), by multiplication
factors of 0-1.5 as follows:

 

Target Award x Plan Multiplier x Personal Multiplier = Total Bonus

 

EXAMPLE: Based on a fiscal year where the highest level of performance is
achieved and bonuses are to be awarded, the President/CEO’s base salary is
$200,000 resulting in a maximum Target Award of $100,000 (base salary x 50%).
Applying the maximum Plan Multiplier of 1.5 increases the award to $150,000
($100,000 x 1.5). To that number the maximum Personal Multiplier of 1.5 is then
applied resulting in a total bonus award of $225,000.

 

*   *   *

 

5. Earn Out/Vesting. Participants’ rights to bonus payments shall vest and be
earned as follows:

 

(a) A Participant’s right to any bonus payment shall vest only upon approval by
the Board of the individual bonus awards as recommended by the Committee or upon
the Participant’s (i) death, (ii) disability under the Corporation’s or the
employing Subsidiary’s long-term disability plan covering the Participant,
(iii) retirement on or after reaching age 65 or earlier with the approval of the
Board of Directors (“Retirement”), or (iv) a Change in Corporate Control, as
defined below. In the event of death, Disability, Retirement or a Change in
Corporate Control, the bonus amount shall be determined based solely upon the
Target Award percentage applicable to the base salary actually paid or earned
prior to such event and shall be paid out as soon as administratively possible
following such event.

 

(b) A Participant whose employment terminates for any reason other than death,
Disability, Retirement or a Change in Corporate Control during a fiscal year may
retain his rights to earn a bonus award only to such extent as the Board of
Directors may decide. Notwithstanding the foregoing, a Participant shall not be
required to remain employed from the end of the applicable fiscal year through
the bonus payment date to be paid a bonus hereunder.

 

(c) As used above, “Change in Corporate Control” means the occurrence of one of
the following events:

 

(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) or any
successors thereto, other than an exempt person (as defined in the Corporation’s
2005 Long-Term Equity Plan), is or becomes the “beneficial

 

-2-



--------------------------------------------------------------------------------

owner” (as defined in Rule 13d-3 under the Exchange Act or any successor
thereto), directly or indirectly, of securities of the Corporation representing
50% or more of the combined voting power of the Corporation’s then outstanding
securities; or

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(iii) consummation of a merger or consolidation of the Corporation with any
other corporation, other than a merger or consolidation (A) which would result
in all or a portion of the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Corporation or such surviving entity outstanding immediately after such
merger or consolidation or (B) by which the corporate existence of the
Corporation is not affected and following which the Corporation’s chief
executive officer and directors retain their positions with the Corporation (and
constitute at least a majority of the Board); or

 

(iv) consummation of a plan of complete liquidation of the Corporation or a sale
or disposition by the Corporation of all or substantially all the Corporation’s
assets, other than a sale to an exempt person.

 

6. Cash Payments. Each bonus earned hereunder shall be paid in cash or, at the
option of the Participant and to the extent legally permitted, be deferred in
accordance with and pursuant to the Corporation’s Deferred Compensation Plan or
a successor plan.

 

7. Administration. The Board shall have full power to interpret and administer
this Plan from time to time in accordance with the By-laws of the Corporation,
except to the extent (i) set forth herein or (ii) that the Board may have
delegated its powers to the Committee. Decisions of the Board or the Committee
shall be final, conclusive, and binding upon all parties.

 

8. Cost. Electing Subsidiaries shall reimburse the Corporation for the amount of
bonuses that shall be awarded and paid to Participants for services to such
Subsidiaries as determined by the Board.

 

9. Taxes. There shall be deducted from all payments under the Plan any taxes to
be withheld by federal, state or local government or agencies thereof and any
such payments shall be made by the Corporation on behalf of each of the
Participants.

 

10. No Right to Continued Employment. Nothing contained in this Plan shall limit
in any way the right of the Corporation or an Electing Subsidiary to terminate a
Participant’s

 

-3-



--------------------------------------------------------------------------------

employment at any time or evidence any agreement or understanding, express or
implied, that the Corporation or electing Subsidiary will employ a Participant
in any particular position or at any particular rate of salary.

 

11. Effective Date. The Plan shall be effective immediately upon its approval by
the Board for the fiscal year of the Corporation ending December 26, 2005 and
for all subsequent fiscal years until terminated by the Board.

 

12. Assignments and Transfers. A Participant may not assign encumber or transfer
his or her rights and interests under the Plan. No interest in the Plan shall in
any manner be subject to the debts, contracts or liabilities of any Participant.

 

13. Amendment and Termination. The Board may amend, suspend or terminate the
Plan, in whole or in part, at any time or from time to time. Any amendment or
termination of the Plan shall not, however, affect the right of a Participant to
receive any earned but unpaid bonus hereunder.

 

14. Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Louisiana. Bonuses paid hereunder are intended to
constitute short-term deferrals pursuant to guidance issued by the United States
Treasury Department under Section 409A of the Internal Revenue Code and,
accordingly, not be subject to the requirements applicable to non-qualified
deferred compensation under Section 409A.

 

Adopted by the Board of Directors:                                         ,
2005

 

-4-